Title: Pardon of James Medcalfe, 16 May 1804
From: Jefferson, Thomas
To: Medcalfe, James


          
           Washington, D.C., 16 May 1804. TJ issues a “full free and entire pardon” of James Medcalfe of Pennsylvania, mariner, who was convicted by a U.S. Circuit Court in Pennsylvania of a misdemeanor violation of an act of Congress entitled “An Act in addition to the act for the punishment of certain crimes against the United States.” Medcalfe had been sentenced to three months imprisonment and fined $100, and was to stand committed until the fine and costs were paid.
          
        